Filed 4/9/13 P. v. Holden CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038627
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS120321)

             v.

CHARLES THOMAS HOLDEN,

         Defendant and Appellant.



         Defendant Charles Thomas Holden set two fires at the Plaskett Creek
National Campgrounds to keep himself warm. The first fire was at a campsite around the
fire pit area, and appeared to be set by lighting fuel from a gas can. The second fire was
set inside a bathroom by lighting what appeared to be a roll of toilet paper.
         On March 8, 2012, the Monterey County District Attorney charged defendant with
two counts of recklessly causing a fire of structure or forest. (Pen. Code, § 452,
subd. (c).) It was further alleged that he had previously been convicted of a felony
violation of Penal Code section 451 or 452 and that he was ineligible to be sentenced to
serve a term of imprisonment in county jail. (Pen. Code, § 1170, subd. (h)(3).) On
April 20, 2012, the trial court heard and denied an opposed motion to dismiss pursuant to
Penal Code section 995. On June 20, 2012, appellant pled nolo contendere to count 1 on
condition that he would be sentenced to serve 16 months in state prison and that all
remaining counts and allegations would be dismissed. On July 18, 2012, appellant was
sentenced pursuant to the plea agreement. He was ordered to pay a restitution fine of
$240, a parole revocation fine in the same amount, a court operation assessment fee of
$40, a court facilities assessment fee of $30, and $100 restitution to Plaskett Creek
Campgrounds. He was also ordered to register as an arson offender pursuant to Penal
Code section 457.1, subdivision (b). All remaining charges and allegations were
dismissed pursuant to Penal Code section 1385. Appellant filed a timely notice of appeal
on August 2, 2012.
       On appeal, appointed counsel filed an opening brief which states the case and the
facts but raises no specific issues. We notified defendant of his right to submit written
argument in his own behalf within 30 days. Thirty days have elapsed and we have
received nothing from the defendant. Pursuant to our obligation as set forth in People v.
Wende (1979) 25 Cal.3d 436, we have reviewed the record but have found no arguable
issues on appeal. Therefore, we will affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.




                                             2
                                    _____________________________________
                                               RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                      3